 

 

 

 

 

 

 

 

 

USDC SBNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: |
xX DATE FILED: Lif 79 Z ;
SERINA MOORE, ; = Z
Plaintiff,
-against-
ORDER
AYMAN A. SHAHINE M_LD., 18-CV-463 (AT) (KNF)
Defendant.
X
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

A settlement conference was scheduled to be held in the above-captioned action on
November 14, 2019, at 2:30 p.m., in courtroom 228, 40 Centre Street, New York, New York.
Defendant’s counsel has advised the Court that the defendant now resides in China and is unable to
attend the conference. Consequently, the settlement conference is cancelled.

Should the parties wish to reschedule the settlement conference, they are directed to provide
to the Court, through a joint writing, three dates on which all parties are available to participate in
the conference.

Dated: New York, New York SO ORDERED:
November 14, 2019 _ oo
Ktyn wath aw? TS
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

Copy mailed to:
Serina Moore

 

 
